DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Masterson on March 22, 2021.

The application has been amended as follows: 
In claim 26, line 1, “claim 22” has been deleted and replaced by --claim 23--.
In claim 27, line 1, “claim 22” has been deleted and replaced by --claim 23--.
In claim 28, line 1, “claim 22” has been deleted and replaced by --claim 27--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited label sheet assembly.  The independent claims identify the uniquely distinct features of a label sheet that include a facestock layer having at least one cut line that defines at least one label; an adhesive layer; a liner sheet layer; and a first surface feature that includes a color layer under a plurality of transparent raised printed dots in a plurality of aligned rows applied along a header portion, wherein the dots form a randomly, repeating, or mirrored pattern, wherein the first surface feature provides a zone of tactile sensitivity configured to reduce off-registration of printed indicia when processed through a printer device.  The closest prior art of record, Hong et al. (USPGPub 2014/0106132 AA1) in view of Delmerico (UASPN 8,870,367) and Ishii et al. (USPN 7,265,871), disclose different label sheets or raised printed dots on a printed article, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 22, 2021